                                                                                                                         Case 2:14-cv-00435-JAD-NJK Document 118 Filed 12/28/18 Page 1 of 3



                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Plaintiff
                                                                                                                         LN MANAGEMENT LLC SERIES 31
                                                                                                                     7   RUE MEDITERRA
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                                    UNITED STATES DISTRICT COURT
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                                           DISTRICT OF NEVADA
                                                                                                                    10
                                                                                                                                                                      ***
                                                                                                                    11
                                                                                                                         LAKE LAS VEGAS MASTER TRUST,                   )
                                                                                                                    12                                                  )
                                                                                                                                                              Plaintiff,)   Case No. 2:14-cv-00435-JAD-NJK
                                                                                                                    13                                                  )
                                                                                                                         vs.                                            )
                                                                                                                    14                                                  )   consolidated with:
                                                                                                                         UNITED STATES INTERNAL REVENUE                 )
                                                                                                                    15   SERVICE; Z’S a defaulted Nevada Corporation;)
                                                                                                                         and DOES 1 through 10,                         )
                                                                                                                    16                                                  )
                                                                                                                                                          Defendants. )
                                                                                                                    17                                                  )
                                                                                                                         LN MANAGEMENT LLC SERIES 31 RUE                )
                                                                                                                    18   MEDITERRA,                                     )
                                                                                                                                                                        )   Case No. 2:14-cv-00658-JAD-NJK
                                                                                                                    19                                        Plaintiff,)
                                                                                                                                                                        )
                                                                                                                    20   v.                                             )
                                                                                                                                                                        )
                                                                                                                    21   UNITED STATES INTERNAL REVENUE                 )          ECF Nos. 117, 118
                                                                                                                         SERVICE; Z’S, a defaulted Nevada               )
                                                                                                                    22   Corporation; and DOES 1 through 10, inclusive, )
                                                                                                                                                                        )
                                                                                                                    23                                    Defendants.)
                                                                                                                    24
                                                                                                                                            STIPULATION TO EXTEND TIME TO RESPOND
                                                                                                                    25
                                                                                                                                              TO MOTION FOR DISTRIBUTION OF FUNDS
                                                                                                                    26
                                                                                                                                COMES NOW Plaintiff, LN MANAGEMENT LLC SERIES 31 RUE MEDITERRA
                                                                                                                    27
                                                                                                                         (“LN”) and Defendant UNITED STATES INTERNAL REVENUE SERVICE (“IRS”), by and
                                                                                                                    28
                                                                                                                                                                  Page 1 of 3
                                                                                                                         Case 2:14-cv-00435-JAD-NJK Document 118 Filed 12/28/18 Page 2 of 3



                                                                                                                     1   through their undersigned counsel, and hereby stipulate and agree as follows:

                                                                                                                     2          1.     On December 13, 2018, IRS filed a Motion for Distribution of Funds herein [ECF

                                                                                                                     3                 #116]. LN’s Response to said Motion was due on or before December 27, 2018.

                                                                                                                     4          2.     LN’s counsel has requested an extension of time in which to respond to the

                                                                                                                     5                 subject Motion primarily as a result of the intervening holidays and family

                                                                                                                     6                 obligations associated therewith. In addition, counsel has had a large number of

                                                                                                                     7                 other work obligations. Moreover the parties desire to explore whether an

                                                                                                                     8                 amicable resolution of the Motion may be possible.
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                3.     Although the request for an extension was made prior to the deadline, the instant
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10                 stipulation is being submitted after the deadline because counsel for the IRS has

                                                                                                                    11                 been affected by the ongoing partial government shut down. As a result, counsel

                                                                                                                    12                 was not able to immediately respond to the request.

                                                                                                                    13          4.     LN shall have an extension of time to file its Response to the Motion for

                                                                                                                    14                 Distribution of Funds until January 18, 2019.

                                                                                                                    15          5.     This Stipulation is made in good faith and not for purposes of delay.

                                                                                                                    16
                                                                                                                                Dated this    26th    day of December, 2018.
                                                                                                                    17
                                                                                                                         ROGER P. CROTEAU & ASSOCIATES, LTD.                        U.S. DEPARTMENT OF JUSTICE
                                                                                                                    18
                                                                                                                    19    /s/ Timothy E. Rhoda                                      /s/ Virginia Cronan Lowe
                                                                                                                         TIMOTHY E. RHODA, ESQ.                                     VIRGINIA CRONAN LOWE
                                                                                                                    20   Nevada Bar No. 7878                                        Trial Attorney, Tax Disvision
                                                                                                                         9120 West Post Road, Suite 100                             U.S. Department of Justice
                                                                                                                    21   Las Vegas, Nevada 89148                                    P.O. Box 686
                                                                                                                         (702) 254-7775                                             Washington, DC 20044
                                                                                                                    22   Attorney for Plaintiff                                     Attorneys for Defendant
                                                                                                                         LN MANAGEMENT LLC SERIES 31                                UNITED STATES INTERNAL
                                                                                                                    23   RUE MEDITERRA                                              REVENUE SERVICE

                                                                                                                    24
                                                                                                                                                                     IT IS SO ORDERED.
                                                                                                                    25
                                                                                                                                                                   _________________________________
                                                                                                                                                                     By:      ________
                                                                                                                                                                                     _ ____
                                                                                                                                                                                          _ _____
                                                                                                                    26
                                                                                                                                                                   U.S. District Judge
                                                                                                                                                                               t Jud
                                                                                                                                                                             Judge,    Jennifer
                                                                                                                                                                                   dgU.S.
                                                                                                                                                                                     e Jenn
                                                                                                                                                                                          niifffer
                                                                                                                                                                                                e A
                                                                                                                                                                                          District A.Court
                                                                                                                                                                                                     Dorsey
                                                                                                                    27                                             Dated: January 3, 2019

                                                                                                                    28                                               Dated:

                                                                                                                                                                   Page 2 of 3
